Exhibit 10.6

 

GUARANTY OF OBLIGATIONS OF EMMAUS LIFE SCIENCES, INC.

 

This GUARANTY, dated as of December 29, 2017 (this “Guaranty”), is made by each
of the undersigned (each a “Guarantor”, and collectively, the “Guarantors”), in
favor of GPB Debt Holdings II, LLC, a Delaware limited liability company, in its
capacity as collateral agent (in such capacity, the “Collateral Agent” as
hereinafter further defined) for the “Purchaser” party to the Purchase Agreement
(each as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Emmaus Life Sciences, Inc., a Delaware corporation with its executive
offices located at 21250 Hawthorne Blvd., Suite 800, Torrance, California 90503
(the “Company”), and GPB Debt Holdings II, LLC, in its capacity as an investor
(the “Purchaser”) are parties to the Securities Purchase Agreement, dated as of
December 29, 2017 (as amended, restated, extended, replaced or otherwise
modified from time to time and together with all amendments, supplements and
exhibits thereto, collectively, the “Securities Purchase Agreement”), pursuant
to which, among other actions set forth therein, the Company (i) shall initially
sell up to$20,000,000 aggregate principal amount senior secured note, comprised
of a $13,000,000 note and a $7,000,000 note to be placed in escrow (as such may
be amended, restated, extended, replaced or otherwise modified from time to time
in accordance with the terms thereof, the “Initial Note”)to the Purchaser and
the Purchaser shall have the right to purchase the Initial Note and (ii) and
may, if certain condition are met, sell up to an additional $10,000,000
aggregate principal amount senior secured notes (as such may be amended,
restated, extended, replaced or otherwise modified from time to time in
accordance with the terms thereof, the “Additional Notes”) to the Purchaser and
the Purchaser shall have the right to purchase the Additional Notes, the Initial
Note together with any Additional Notes being referred to as the “Notes”); and

 

WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute
and deliver to the Collateral Agent simultaneously with the execution of the
Securities Purchase Agreement (i) a guaranty guaranteeing all of the obligations
of the Company under the Securities Purchase Agreement, and the other
Transaction Documents (as defined below) and (ii) a Security and Pledge
Agreement, dated as of the date hereof, granting the Collateral Agent for the
benefit of the Noteholders a lien on and security interest in all of their
assets and properties (the “Security Agreement”); and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor and that the Purchaser would not have entered into the Securities
Purchase Agreement and the other Transaction Documents and/or taken the actions
required of it under such documents including purchasing the Notes if the
Guarantor had executed and delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Purchaser to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with the Purchaser as follows:

 

SECTION 1. Definitions.  Reference is hereby made to the Securities Purchase
Agreement and the Initial Note and each Additional Note for a statement of the
terms thereof.  All terms used in this Guaranty and the recitals hereto which
are defined in the Securities Purchase Agreement or the Initial Note or an
Additional Note, and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.  In addition, the following terms when
used in the Guaranty shall have the meanings set forth below:

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

1

--------------------------------------------------------------------------------


 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Collateral” means all assets and properties of the Parent and each other
Guarantor, wherever located and whether now or hereafter existing and whether
now owned or hereafter acquired, of every kind and description, tangible or
intangible, including, without limitation, the collateral described in Section 3
of the Security Agreement.

 

“Collateral Agent” shall have the meaning set forth in the recitals hereto.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.

 

“Guarantor” or “Guarantors” shall have the meaning set forth in the first
paragraph of this Guaranty.

 

“Indemnified Party” shall have the meaning set forth in Section 13(a) of this
Guaranty

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Notes” shall have the meaning set forth in the recitals hereto.

 

“Noteholders” means the Buyer and any other holder of all or any portion of the
Notes.

 

“Obligations” shall have the meaning set forth in Section 1 of the Security
Agreement.

 

“Other Taxes” shall have the meaning set forth in Section 12(a)(iv) of this
Guaranty.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash (and/or through the issuance of Company Common Stock but solely to the
extent, in accordance with and pursuant to the terms of the Initial Note and any
Additional Notes) of all of the Guaranteed Obligations.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Purchaser” shall have the meaning set forth in the recitals hereto.

 

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Security Agreement” shall have the meaning set forth in the recitals hereto.

 

“Subsidiary” means any Person in which a Guarantor directly or indirectly
(i) owns a majority of the outstanding Capital Stock, voting stock or holds any
equity or similar interest of such Person, or (ii) controls or operates a
substantial portion of the business, operations or administration of such Person
including and all of the foregoing, collectively, “Subsidiaries”.

 

“Taxes” shall have the meaning set forth in Section 12(a) of this Guaranty.

 

“Transaction Party” means the Company and each other Guarantor, collectively,
“Transaction Parties”.

 

SECTION 2. Guaranty.

 

(a)                                 The Guarantors, jointly and severally,
hereby unconditionally and irrevocably, guaranty to the Collateral Agent, for
the benefit of the Collateral Agent, the Purchaser and any other Noteholder the
punctual payment, as and when due and payable, by stated maturity, acceleration
or otherwise, of all Obligations of including, without limitation, all interest,
make-whole, redemption and other amounts that accrue after the commencement of
any Insolvency Proceeding of the Company or any Guarantor, whether or not the
payment of such principal,  interest, make-whole, redemption and/or other
amounts are enforceable or are allowable in such Insolvency Proceeding, and all
fees, late fees (as defined in the Notes), interest, premiums, penalties, causes
of actions, costs, commissions, expense reimbursements, indemnifications and all
other amounts due or to become due under the Notes and the other Transaction
Documents and (all of the foregoing collectively being the “Guaranteed
Obligations”), and agree to pay any and all costs and expenses (including
reasonable and documented counsel fees and expenses) incurred by the Collateral
Agent in enforcing any rights under this Guaranty or any other Transaction
Document.  Without limiting the generality of the foregoing, each Guarantor’s
liability hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Company to the Collateral Agent
or the Purchaser under the Securities Purchase Agreement, the Notes and any
other Transaction Document but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Transaction Party.

 

(b)                                 Each Guarantor, and by its acceptance of
this Guaranty, the Collateral Agent and the Buyer, hereby confirms that it is
the intention of all such Persons that this Guaranty and the Guaranteed
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal, provincial, state, or other applicable law to the extent applicable to
this Guaranty and the Guaranteed Obligations of each Guarantor hereunder.  To
effectuate the foregoing intention, the Collateral Agent, the Buyer and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Guaranteed Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

 

3

--------------------------------------------------------------------------------


 

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)                                 The Guarantors, jointly and severally,
guaranty that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Notes and the other Transaction Documents, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Collateral Agent, the Purchaser
and/or any other Noteholder with respect thereto.  The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations, and
a separate action or actions may be brought and prosecuted against any Guarantor
to enforce such obligations, irrespective of whether any action is brought
against any Transaction Party or whether any Transaction Party is joined in any
such action or actions.  The liability of any Guarantor under this Guaranty
shall be as a primary obligor (and not merely as a surety) and shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the maximum extent permitted by law, any defenses
it may now or hereafter have in any way relating to, any or all of the
following:

 

(i)                                     any lack of validity or enforceability
of the Notes and/or any other Transaction Document;

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from any
Transaction Document, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Transaction Party or extension of the maturity of any Guaranteed Obligations or
otherwise;

 

(iii)                               any taking, exchange, release or
non-perfection of any Collateral;

 

(iv)                              any taking, release or amendment or waiver of
or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(v)                                 any change, restructuring or termination of
the corporate, limited liability company or partnership structure or existence
of any Transaction Party;

 

(vi)                              any manner of application of Collateral or any
other collateral, or proceeds thereof, to all or any of the Guaranteed
Obligations, or any manner of sale or other disposition of any Collateral or any
other collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Transaction Party under the Transaction Documents or any
other assets of any Transaction Party or any of its Subsidiaries;

 

(vii)                           any failure of the Collateral Agent, the
Purchaser and/or any other Noteholder to disclose to any Transaction Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Transaction Party
now or hereafter known to the Collateral Agent, the Purchaser and/or any other
Noteholder (each Guarantor waiving any duty on the part of the Collateral Agent,
the Purchaser and/or any other Noteholder to disclose such information);

 

(viii)                        taking any action in furtherance of the release of
any Guarantor or any other Person that is liable for the Obligations from all or
any part of any liability arising under or in connection with any Transaction
Document without the prior written consent of the Collateral Agent; or

 

4

--------------------------------------------------------------------------------


 

(ix)                              any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Collateral Agent, the Purchaser and/or any other
Noteholder that might otherwise constitute a defense available to, or a
discharge of, any Transaction Party or any other guarantor or surety.

 

(b)                                 This Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by the
Collateral Agent, the Purchaser, any other Noteholder and/or any other Person
upon the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.

 

(c)                                  This Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until Payment in Full of the
Guaranteed Obligations (other than inchoate indemnity obligations) and shall not
terminate for any reason prior to the Maturity Date of the Notes (other than
Payment in Full of the Guaranteed Obligations), and (ii) be binding upon each
Guarantor and its respective successors and assigns.  This Guaranty shall inure
to the benefit of and be enforceable by the Collateral Agent, the Purchaser
and/or any other Noteholder and their respective successors, and permitted
pledgees, transferees and assigns. Without limiting the generality of the
foregoing sentence, the Collateral Agent, the Purchaser and/or any other
Noteholder may pledge, assign or otherwise transfer all or any portion of its
rights, remedies and obligations under and subject to the terms of any
Transaction Document to any other Person and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to the Collateral
Agent, the Purchaser and/or any other Noteholder (as applicable) herein or
otherwise, in each case as provided in the Securities Purchase Agreement or such
other Transaction Document.

 

SECTION 4. Waivers.  To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, protest, notice of acceptance and any other
notice or formality of any kind with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Collateral Agent
exhaust any right or take any action against any Transaction Party or any other
Person or any Collateral.  Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 4 is knowingly made in
contemplation of such benefits.  The Guarantors hereby waive any right to revoke
this Guaranty, and acknowledge that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future. 
Without limiting the foregoing, to the extent permitted by applicable law, each
Guarantor hereby unconditionally and irrevocably waives (a) any defense arising
by reason of any claim or defense based upon an election of remedies by the
Collateral Agent or the Purchaser that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Transaction Parties, any other
guarantor or any other Person or any Collateral, and (b) any defense based on
any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder.  Each Guarantor hereby unconditionally
and irrevocably waives any duty on the part of the Collateral Agent, the
Purchaser and/or any other Noteholder to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Transaction Party
or any of its Subsidiaries now or hereafter known by the Collateral Agent, the
Purchaser and/or any other Noteholder.

 

5

--------------------------------------------------------------------------------


 

SECTION 5. Subrogation.  No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other Guarantor and/or
guarantor that arise from the existence, payment, performance or enforcement of
any Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Collateral Agent, the Purchaser and/or any other Noteholder against any
Transaction Party or any other guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any
Transaction Party or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until there has been
Payment in Full of the Guaranteed Obligations.  If any amount shall be paid to a
Guarantor in violation of the immediately preceding sentence at any time prior
to Payment in Full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, such amount shall be held in trust for the benefit of the
Collateral Agent and shall forthwith be paid to the Collateral Agent to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or un-matured, in accordance with the terms
of the Transaction Document, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(a) any Guarantor shall make payment to the Collateral Agent of all or any part
of the Guaranteed Obligations, and (b) there has been Payment in Full of the
Guaranteed Obligations, the Collateral Agent will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents to
evidence payment in Full of the Guaranteed Obligations without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.

 

SECTION 6. Representations, Warranties and Covenants.

 

(a)                                 Each Guarantor hereby represents and
warrants as of the date first written above as follows:

 

(i)                                     such Guarantor (A) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization as set forth on the signature pages hereto, (B) has all requisite
corporate, limited liability company or limited partnership power and authority
to conduct its business as now conducted and as presently contemplated and to
execute, deliver and perform its obligations under this Guaranty and each other
Transaction Document to which such Guarantor is a party, and to consummate the
transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
(individually or in the aggregate) would not result in a Material Adverse
Effect.

 

(ii)                                  The execution, delivery and performance by
such Guarantor of this Guaranty and each other Transaction Document to which
such Guarantor is a party (A) have been duly authorized by all necessary
corporate, limited liability company or limited partnership action, (B) do not
and will not contravene its charter, articles, certificate of formation or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on such Guarantor or its properties do not
and will not result in or require the creation of any lien, security interest or
encumbrance (other than pursuant to any Transaction Document) upon or with
respect to any of its properties, and (C) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to it or its operations or any of its properties.

 

6

--------------------------------------------------------------------------------


 

(iii)                               No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or other Person
is required in connection with the due execution, delivery and performance by
such Guarantor of this Guaranty or any of the other Transaction Documents to
which such Guarantor is a party (other than expressly provided for in any of the
Transaction Documents).

 

(iv)                              This Guaranty has been duly executed and
delivered by each Guarantor and is, and each of the other Transaction Documents
to which such Guarantor is or will be a party, when executed and delivered, will
be, a legal, valid and binding obligation of such Guarantor, enforceable against
such Guarantor in accordance with its terms, except as may be limited by the
Bankruptcy Code or other applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, suretyship or similar laws and equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

(v)                                 There is no pending or, to the knowledge of
such Guarantor, threatened action, suit or proceeding against such Guarantor or
to which any of the properties of such Guarantor is subject, before any court or
other Governmental Authority or any arbitrator that (A) if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (B) relates to
this Guaranty or any of the other Transaction Documents to which such Guarantor
is a party or any transaction contemplated hereby or thereby.

 

(vi)                              Such Guarantor (A) has read and understands
the terms and conditions of the Securities Purchase Agreement and the other
Transaction Documents, and (B) now has and will continue to have independent
means of obtaining information concerning the affairs, financial condition and
business of the Company and the other Transaction Parties, and has no need of,
or right to obtain from the Collateral Agent or the Purchaser, any credit or
other information concerning the affairs, financial condition or business of the
Company or the other Transaction Parties.

 

(vii)                           There are no conditions precedent to the
effectiveness of this Guaranty that have not been satisfied or waived.

 

(b)                                 Each Guarantor covenants and agrees that
until Payment in Full of the Guaranteed Obligations, it will comply with each of
the covenants “Other Agreements” which are set forth in Article 4 of the
Securities Purchase Agreement as if such Guarantor were a party thereto.

 

SECTION 7. Right of Set-off.  Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent, the Purchaser and/or any other
Noteholder may, and is hereby authorized to, at any time and from time to time,
without notice to the Guarantors (any such notice being expressly waived by each
Guarantor) and to the fullest extent permitted by law, set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Collateral Agent, the
Purchaser and/or any other Noteholder to or for the credit or the account of any
Guarantor against any and all obligations of the Guarantors now or hereafter
existing under this Guaranty or any other Transaction Document, irrespective of
whether or not the Collateral Agent, the Purchaser and/or any other Noteholder
shall have made any demand under this Guaranty or any other Transaction Document
and although such obligations may be contingent or unmatured. The Collateral
Agent, the Purchaser and/or any other Noteholder agrees to notify the relevant
Guarantor promptly after any such set-off and application made by the Collateral
Agent or the Purchaser,

 

7

--------------------------------------------------------------------------------


 

provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Collateral Agent, the Purchaser
and/or any other Noteholder under this Section 7 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Collateral Agent, the Purchaser and/or any other Noteholder may have under this
Guaranty or any other Transaction Document in law or otherwise.

 

SECTION 8. Limitation on Guaranteed Obligations.

 

(a)                                 Notwithstanding any provision herein
contained to the contrary, each Guarantor’s liability hereunder shall be limited
to an amount not to exceed as of any date of determination the greater of:

 

(i)                                     the amount of all Guaranteed
Obligations, plus interest thereon at the applicable interest rate as specified
in the Notes, including Cash Interest and PIK Interest; and

 

(ii)                                  the amount which could be claimed by the
Collateral Agent from any Guarantor under this Guaranty without rendering such
claim voidable or avoidable under the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
Guarantor’s right of contribution and indemnification.

 

(b)                                 Each Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guaranty hereunder
or affecting the rights and remedies of the Collateral Agent, the Purchaser
and/or any other Noteholder hereunder or under applicable law.

 

(c)                                  No payment made by the Company, any
Guarantor, any other guarantor or any other Person or received or collected by
the Collateral Agent, the Purchaser and/or any other Noteholder from the
Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guaranteed Obligations or any payment received or collected
from such Guarantor in respect of the Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until after all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been Paid in Full.

 

SECTION 9. Notices, Etc. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and will be deemed to have been given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile or email attachment at the facsimile number or email address as set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email attachment at the facsimile number or email address as set forth on the
signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (New York City time) on any Business Day, (c) the second (2nd)
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

8

--------------------------------------------------------------------------------


 

SECTION 10.  Exclusive Jurisdiction; Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall only be commenced in the state and federal courts sitting in New York, New
York (the “New York Courts”). Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable Law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

SECTION 11. WAIVER OF JURY TRIAL, ETC.  EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 12. Taxes.

 

(a)                                 All payments made by any Guarantor hereunder
or under any other Transaction Document shall be made in accordance with the
terms of the respective Transaction Document and shall be made without set-off,
counterclaim, withholding, deduction or other defense.  Without limiting the
foregoing, all such payments shall be made free and clear of and without
deduction or withholding for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of the Collateral Agent, the Purchaser
and/or any other Noteholder by the jurisdiction in which the Collateral Agent,
the Purchaser and/or any other Noteholder is organized or where it has its
principal lending office (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
“Taxes”).  If any Guarantor shall be required to deduct or to withhold any Taxes
from or in respect of any amount payable hereunder or under any other
Transaction Document:

 

(i)                                     the amount so payable shall be increased
to the extent necessary so that after making all required deductions and
withholdings (including Taxes on amounts payable to the Collateral Agent or the
Purchaser pursuant to this sentence) the Collateral Agent or the Purchaser
receives an amount equal to the sum it would have received had no such deduction
or withholding been made,

 

(ii)                                  such Guarantor shall make such deduction
or withholding,

 

9

--------------------------------------------------------------------------------


 

(iii)                               such Guarantor shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law, and

 

(iv)                              as promptly as possible thereafter, such
Guarantor shall send the Collateral Agent or the Purchaser an official receipt
(or, if an official receipt is not available, such other documentation as shall
be satisfactory to the Collateral Agent, as the case may be) showing payment. 
In addition, each Guarantor agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Guaranty or any other Transaction Document (collectively, “Other Taxes”).

 

(b)                                 Each Guarantor hereby indemnifies and agrees
to hold each Indemnified Party harmless from and against Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 12) paid by any Indemnified
Party  as a result of any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Guaranty or any other Transaction Document, and any liability (including
penalties, interest and expenses for nonpayment, late payment or otherwise)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted so long as each Guarantor was provided
with the right set forth above.  This indemnification shall be paid within
thirty (30) days from the date on which the Collateral Agent or the Purchaser
makes written demand therefor, which demand shall identify the nature and amount
of such Taxes or Other Taxes.

 

(c)                                  If any Guarantor fails to perform any of
its obligations under this Section 12, such Guarantor shall indemnify the
Collateral Agent and the Purchaser for any taxes, interest or penalties that may
become payable as a result of any such failure.  The obligations of the
Guarantors under this Section 12 shall survive the termination of this Guaranty
and the payment of the Obligations and all other amounts payable hereunder.

 

SECTION 13.  Indemnification.

 

(a)                                 Without limitation of any other obligations
of any Guarantor or remedies of the Collateral Agent or the Purchaser under this
Guaranty or applicable law, except to the extent resulting from such Indemnified
Party’s gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction no longer subject to appeal, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Collateral Agent and the Purchaser and each of their
affiliates and their respective officers, directors, members, managers,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Transaction
Party enforceable against such Transaction Party in accordance with their terms.

 

(b)                                 Each Guarantor hereby also agrees that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) or any fiduciary duty or obligation to any of
the Guarantors or any of their respective affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential, incidental  or punitive damages
arising out of or otherwise relating to the facilities, the actual or proposed
use of the proceeds of the advances, the Transaction Documents or any of the
transactions contemplated by the Transaction Documents.

 

10

--------------------------------------------------------------------------------


 

SECTION 14. Miscellaneous.

 

(a)                                 Each Guarantor will make each payment
hereunder in lawful money of the United States of America and in immediately
available funds to the Collateral Agent or the Purchaser, at such address
specified by the Collateral Agent or the Purchaser from time to time by notice
to the Guarantors.

 

(b)                                 No amendment or waiver of any provision of
this Guaranty and no consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be in writing and signed by each
Guarantor, the Collateral Agent and the Purchaser, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(c)                                  No failure on the part of the Collateral
Agent or the Purchaser to exercise, and no delay in exercising, any right or
remedy hereunder or under any other Transaction Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
or under any Transaction Document preclude any other or further exercise thereof
or the exercise of any other right or remedy.  The rights and remedies of the
Collateral Agent and the Purchaser provided herein and in the other Transaction
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights and remedies of the Collateral
Agent and the Purchaser under any Transaction Document against any party thereto
are not conditional or contingent on any attempt by the Collateral Agent or the
Purchaser to exercise any of their respective rights or remedies under any other
Transaction Document against such party or against any other Person.

 

(d)                                 If any provision of this Guaranty or any
Transaction Document is prohibited by law or otherwise determined to be invalid
or unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Guaranty so long as this Guaranty as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(e)                                  This Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until Payment in Full of the
Guaranteed Obligations (other than inchoate indemnity obligations) and shall not
terminate for any reason prior to the respective Maturity Date of the Notes
(other than Payment in Full of the Guaranteed Obligations) and (ii) be binding
upon each Guarantor and its respective successors and assigns.  This Guaranty
shall inure, together with all rights and remedies of the Collateral Agent
hereunder, to the benefit of and be enforceable by the Collateral Agent, the
Purchaser, and their respective successors, and permitted pledgees, transferees
and assigns.  Without limiting the generality of the foregoing sentence, the
Collateral Agent or the Purchaser may pledge, assign or otherwise transfer all
or any portion of its rights and obligations under and subject to the terms of
the Securities Purchase Agreement or any other Transaction Document to any other
Person in accordance with the terms thereof, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Collateral Agent or the Purchaser (as applicable) herein or otherwise, in each
case as provided in the Securities Purchase Agreement or such Transaction
Document.  None of the rights or obligations of any Guarantor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Purchaser.

 

11

--------------------------------------------------------------------------------


 

(f)                                   This Guaranty and the other Transaction
Documents reflect the entire understanding of the transaction contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, entered into before the date hereof.

 

(g)                                  The headings of this Guaranty are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Guaranty.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

SECTION 15. Currency Indemnity.

 

If, for the purpose of obtaining or enforcing judgment against Guarantor in any
court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 15 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of courts of the jurisdiction that will give effect to
such conversion being made on such date, or (b) the date on which the judgment
is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 15 being hereinafter in this Section 15 referred to as the “Judgment
Conversion Date”).

 

If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantors shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of’ the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from the Guarantors under this Section 15 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

EMMAUS MEDICAL, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

EMMAUS MEDICAL JAPAN, INC.,
a Japanese corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

EMMAUS MEDICAL EUROPE LTD.,
a U.K. corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

NEWFIELD NUTRITION CORPORATION,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

13

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

 

 

GPB DEBT HOLDINGS II, LLC,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

[Signature page to Guaranty of Obligations]

 

14

--------------------------------------------------------------------------------